737 N.W.2d 743 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Matthew ALFIERO, Defendant-Appellant.
Docket No. 134356. COA No. 275418.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 6, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motions for miscellaneous relief are DENIED.